M.D. Appeal Dkt.
                                                                      44 MAP 2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DANA HOLDING CORPORATION,                    : No. 729 MAL 2018
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
 WORKERS' COMPENSATION APPEAL                 :
 BOARD (SMUCK),                               :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:


      1.     Whether the Commonwealth Court erred in applying the [Protz II]
      standard to the case on appeal at the time of this Court’s decision
      retroactive to the date of the IRE instead of as of the date of the Supreme
      Court changed in the law?

      2.      Whether the Commonwealth Court’s failure to grant the employer
      credit for the three year period between the date of the IRE evaluation and
      the date of this Court’s decision in [Protz II] unlawfully violates Employer’s
      constitutional right pursuant to the “Due Course of Law” provisions of the
      Pennsylvania Constitution Article I, Section 11?